Blodgett, J.
This suit is brought to recover damages, and restrain the infringement of letters patent granted to John H. Irwin, June 14, 1870, No. 104,318, and letters patent granted to John H. Irwin, June 9, 1874, No. 151,703, both patents being for kerosene lamps or lanterns. These patents were fully considered by Judge Shipman in the case of Steam-gauge & Lantern Co. v. Miller, 21 Fed. Rep. 514, and the validity of the patents, in view of the state of the art, sustained. The defendant’s lantern in this case is so essentially like the Miller infringing lantern in the case before Judge Shipman that I can see no reason why, if the Miller lantern was an infringement, the lantern made by this defendant does not infringe these patents. Therefore, without discussing the merits of the patents, or the effect of infringement, further than to say that I am fully satisfied that the defendant’s lantern does infringe these patents in its construction, mode of operation, and effect, I shall find the equities of this bill with the complainant, and enter a decree for an accounting and injunction.